Title: Francis Coffyn to the American Commissioners, 2 March 1778
From: Coffyn, Francis
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honored Gentlemen
Dunkerque 2d March 1778.
I had the honnor of writing to you the 14th. ultimo by Mr. Jonathan Nesbitt, to which I take the liberty to refer, being since deprived of your respected favours, this cheafly serves to inform you of the arrival at this place of Capn. Henry Johnson, late Commander of the Continental Brigantine Lexington, and Eliazad Johnson Capn. of the Brigantine Dolton Privateer of Newberry. They both broke out of Plymouth prison with two of their officers, which were since press’d in London; but the former had the good fortune to get a passage on board the Prince of orange packett from Harwich to Hellevoet-Sluys, and from thence came over here by land. Capn. Henry Johnson is so much fatigued that he is not able to write to you this day; I beg you would communicate to him and to me your intention relating his future destination; he had some thoughts of proceeding to Paris with his fellow traveller, but I advised him to wait your orders which you’ll be pleased to give me as Soon as convenient and mention wether I may Suply him with necessarys and money, and to what amount. Interim I have also to inform you of the arrival of Capn. John Chandler of the brigantine Triton of Newberry, bound to Bilbao with a Cargo of Fish, which was taken off Cape Finistere by the Tetis. This Capn. with John Thompson (who is almost recovr’d of his wounds) will be sent to Nantes by the first vessell bound to that port, but the other man call’d James Barnes, has lately by a fall broken his arm, which put me under the necessity to send him to the hospital. I am afraid it will be some time before that man will be able to embark.
The Brigantine L’hyrondelle Capn. Lonquelpée, who sail’d from this port the 16. ultimo, bound to Martinico stranded at Calais, and her Cargo composed of dry goods sutable for the American Markett, to the amount of Twenty Thousand pounds Sterling, is totally damaged. This loss grieves me the more, as some of your Friends and mine, will suffer considerably by this accident, and the people of America will be deprived of a great quantity of very necessary articles at this Juncture. I have the honnor to remain with duc respect Honored Gentlemen Your most obedient and very Humble Servant
Frans. Coffyn
The Honble. Benjn. Franklin, Silas Dean & Arthur Lee Esqrs. at Passy.
 
Addressed: To / The Honble. Benjn. Franklin, Silas / Dean, and Arthur Lee Esqrs. / at Passy
Endorsed by John Adams: Mr. Coffyn 2. March 1778
